                                          Case 5:20-cv-02785-EJD Document 42 Filed 10/23/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         KENDOLL K. NALAN,
                                   8                                                       Case No. 5:20-cv-02785-EJD
                                                        Plaintiff,
                                   9                                                       ORDER DENYING MOTION TO
                                                 v.                                        DISMISS COUNTERCLAIM
                                  10
                                         ACCESS FINANCE, INC.,                             Re: Dkt. No. 26
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff Kendoll K. Nalan’s “Motion to Dismiss Access

                                  14   Finance, Inc.’s (“Access”) Counterclaim,” (“Mot.”) filed on July 27, 2020. See Dkt. No 26.

                                  15   Access filed an opposition (“Opp.”) on September 4, 2020. See Dkt. No. 34. The Court finds this

                                  16   matter appropriate for disposition without oral argument and the matter is deemed submitted. See

                                  17   Civil L.R. 7-1(b). For the reasons detailed below, the Court DENIES the motion.

                                  18     I.   BACKGROUND
                                  19          On April 22, 2020, Plaintiff filed this action against Access, alleging that Access violated

                                  20   the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 and the Rosenthal Fair Debt

                                  21   Collection Practice Act (“RFDCPA”), Cal. Civ. Code § 1788. See Complaint (“Compl.”), Dkt.

                                  22   No. 1. This case relates to a loan agreement signed by Plaintiff to help finance the purchase of her

                                  23   personal automobile. Id. ¶ 7. After falling behind on her scheduled payments in February 2019,

                                  24   Plaintiff began receiving unwanted collection calls from Access. Id. ¶ 8. According to Plaintiff,

                                  25   Access used an “automatic telephone dialing system” (“ATDS”) to contact her. Plaintiff believes

                                  26   an ATDS was used by Access because the calls consisted of a noticeable pause after she would

                                  27   answer, lasting a handful of seconds, before a live representative began speaking. Id. ¶¶ 13, 23-

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER DENYING MOTION TO DISMISS COUNTERCLAIM
                                                                         1
                                          Case 5:20-cv-02785-EJD Document 42 Filed 10/23/20 Page 2 of 10




                                   1   28. Plaintiff alleges that the calls persisted, even after she asked Access representatives to stop

                                   2   calling her and also after Plaintiff became current on her payments. Id. ¶¶ 15, 18. In total,

                                   3   Plaintiff received no less than 20 calls from Access since asking its representatives to stop

                                   4   contacting her. Id. ¶ 19.

                                   5          On July 2, 2020, Access answered the complaint and filed a counterclaim for breach of

                                   6   contract. See Dkt. No. 12. In its Answer, Access asserts that Plaintiff provided “prior express

                                   7   consent” within the meaning of the TCPA for all calls allegedly made by Access. See id. at 9 ¶ 45.

                                   8   Additionally, Access alleges that in September 2018, it acquired all right, title, and interest of

                                   9   seller-creditor in and to Plaintiff’s auto loan agreement. See id. at 15 ¶ 7. Access further alleges

                                  10   that Plaintiff defaulted in the payment of sums due on the loan agreement, and the current balance

                                  11   on the loan is $ 1,778.00. See id. at 15 ¶¶ 8-9. Access seeks to recover the remaining balance as

                                  12   well as interest and attorney’s fees and costs. See id. at 15-16.
Northern District of California
 United States District Court




                                  13          Plaintiff now moves to dismiss Access’ counterclaim under Federal Rule of Civil Procedure

                                  14   12(b)(1), arguing that there is no independent basis for jurisdiction over the counterclaim, and the

                                  15   Court should decline to exercise supplemental jurisdiction over it. See Dkt. No. 26.

                                  16    II.   LEGAL STANDARD
                                  17          Federal Rule of Civil Procedure Rule 12(b)(1) allows a party to move to dismiss for lack of

                                  18   subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). A Rule 12(b)(1) motion may be either

                                  19   facial, where the inquiry is confined to the allegations in the complaint, or factual, where the court

                                  20   is permitted to look beyond the complaint to extrinsic evidence. See Wolfe v. Strankman, 392 F.3d

                                  21   358, 362 (9th Cir. 2004); Savage v. Glendale Union High Sch., Dist. No. 205. Maricopa Cty., 343

                                  22   F.3d 1036, 1040 n.2 (9th Cir. 2003). A facial challenge “asserts that the allegations contained in a

                                  23   complaint are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone v.

                                  24   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

                                  25          Federal district courts have original jurisdiction over all civil actions “arising under the

                                  26   Constitution, laws, or treaties of the United States,” or where complete diversity of citizenship

                                  27   exists and the matter in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332. The Court

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER DENYING MOTION TO DISMISS COUNTERCLAIM
                                                                         2
                                          Case 5:20-cv-02785-EJD Document 42 Filed 10/23/20 Page 3 of 10




                                   1   has original jurisdiction over Plaintiff’s TCPA claim because it is a federal statute. The Court

                                   2   does not, however, have original jurisdiction over Access’ counterclaim for breach of contract,

                                   3   because it arises under state law, and the parties have not alleged that there is complete diversity

                                   4   between the parties. Thus, the question before the Court is whether it may nevertheless exercise

                                   5   supplemental jurisdiction under 28 U.S.C. § 1367.

                                   6          28 U.S.C. § 1367(a) grants federal courts supplemental jurisdiction over all claims that are

                                   7   “so related to claims in the action within such original jurisdiction that they form part of the same

                                   8   case or controversy under Article III of the United States Constitution.” Section 1367 applies to

                                   9   both state-law claims brought by a plaintiff and to state-law counterclaims brought by a defendant.

                                  10          Rule 13 of the Federal Rules of Civil Procedure governs the pleading requirements of

                                  11   counterclaims, and provides that a counterclaim may be either compulsory or permissive. See

                                  12   Fed. R. Civ. P. 13(a)-(b). Compulsory counterclaims are those claims arising “out of the
Northern District of California
 United States District Court




                                  13   transaction or occurrence that is the subject matter of the opposing party’s claim,” which do not

                                  14   “require adding another party over whom the court cannot acquire jurisdiction.” Id. Permissive

                                  15   counterclaims are all counterclaims that are not compulsory. Id. In determining whether a claim

                                  16   is compulsory or permissive, courts must read the phrase “transaction or occurrence” liberally.

                                  17   Pochiro v. Prudential Ins. Co. of Am., 827 F.2d 1246, 1252 (9th Cir. 1987).

                                  18          To assist the courts in determining whether a counterclaim arises out of the same

                                  19   transaction or occurrence and is therefore compulsory, the Ninth Circuit developed the “logical

                                  20   relationship” test. Id. at 1249. Under this test, a claim is compulsory if the “essential facts of the

                                  21   various claims are so logically connected that considerations of judicial economy and fairness

                                  22   dictate that all the issues be resolved in one lawsuit.” Id. A logical relationship exists if the “same

                                  23   operative facts serve as the basis of both claims or the aggregate core of facts upon which the

                                  24   claim rests activates additional legal rights otherwise dormant in the defendant.” In re Pegasus

                                  25   Gold Corp., 394 F.3d 1189, 1196 (9th Cir. 2005). Failure to bring a compulsory counterclaim

                                  26   bars a later assertion of that claim. See Fed. R. Civ. P. 13(a). As a result, federal courts

                                  27   traditionally have supplemental jurisdiction over compulsory counterclaims because “a plaintiff

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER DENYING MOTION TO DISMISS COUNTERCLAIM
                                                                         3
                                          Case 5:20-cv-02785-EJD Document 42 Filed 10/23/20 Page 4 of 10




                                   1   would otherwise lose his opportunity to be heard on that claim.” Sparrow v. Mazda Am. Credit,

                                   2   385 F. Supp. 2d 1063, 1069 (E.D. Cal. 2005) (citing Baker v. Gold Seal Liquors, Inc., 417 U.S.

                                   3   467, 469 n.1 (1974)).

                                   4   III.   DISCUSSION

                                   5          Whether supplemental jurisdiction can be exercised over Access’ counterclaim under §

                                   6   1367 is a question of law. In this case, if Access’ counterclaim is compulsory, supplemental

                                   7   jurisdiction exists and the inquiry ends. If, however, Access’ counterclaim is permissive, the

                                   8   question is whether supplemental jurisdiction exists over those claims under § 1367(a). If yes, the

                                   9   next question is whether the Court should exercise its discretion to decline to assert supplemental

                                  10   jurisdiction over the claim.

                                  11          A.    Whether Access’ Counterclaim is Compulsory
                                  12          Thus, the first issue is whether Access’ state-law counterclaim to collect the debt
Northern District of California
 United States District Court




                                  13   underlying Plaintiff’s TCPA and RFDCPA claims is compulsory or permissive. Access argues

                                  14   that its counterclaim is compulsory because of the “factual overlap” between Plaintiff’s contract

                                  15   breach and her receiving calls about the outstanding balance owed. See Opp. at 3. The Court is

                                  16   not persuaded.

                                  17          First, Access contends its affirmative defenses and plan to introduce evidence to establish

                                  18   both its case in chief and its substantive defenses put its counterclaim at issue in the TCPA case.

                                  19   Id. However, § 1367(a) states that “district courts shall have supplemental jurisdiction over all

                                  20   other claims that are so related to claims in the action within such original jurisdiction that they

                                  21   form part of the same case or controversy. . . .” 28 U.S.C. § 1367. By its plain language,

                                  22   therefore, the statute speaks only to the relationship between claims and counterclaims. It says

                                  23   nothing about the relationship of affirmative defenses to counterclaims.

                                  24          Access proffers no reasoned basis to expand the meaning of § 1367 to include

                                  25   consideration of affirmative defenses, and the Court declines the invitation to do so. In doing so,

                                  26   the Court is mindful that “[f]ederal courts are courts of limited jurisdiction,” and that as such, “it is

                                  27   to be presumed that a cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins.

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER DENYING MOTION TO DISMISS COUNTERCLAIM
                                                                         4
                                          Case 5:20-cv-02785-EJD Document 42 Filed 10/23/20 Page 5 of 10




                                   1   Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Accordingly, the Court finds that the

                                   2   proper consideration for supplemental jurisdiction is whether Access’ counterclaims are “part of

                                   3   the same case or controversy” as the TCPA and RFDCPA claims. Accord Ensz v. Chase Bank

                                   4   USA NA, No. 18-CV-2065-CJW-MAR, 2019 WL 136982, at *3 (N.D. Iowa Jan. 7, 2019); Ader v.

                                   5   SimonMed Imaging Inc., 324 F. Supp. 3d 1045, 1051 (D. Ariz. 2018); Sparrow, 385 F. Supp. 2d at

                                   6   1069, n.3; But see HB Gen. Corp. v. Manchester Partners, L.P., 95 F.3d 1185, 1198 (3d Cir. 1996)

                                   7   (suggesting without analysis that defenses were relevant to § 1367 analysis).

                                   8          Second, Access contends that because Plaintiff also asserts a claim under the RFDCPA, the

                                   9   analysis required for this claim will encompass more factors related to a particular debtor-collector

                                  10   relationship than a ‘pure’ TCPA case. Opp. at 3-4. However, Access cites no published cases

                                  11   holding that a claim for the underlying debt in a FDCPA or RFDCPA action was held to be

                                  12   compulsory. Though the Ninth Circuit has not specifically addressed whether a counterclaim for
Northern District of California
 United States District Court




                                  13   the underlying debt in a Fair Debt Collection Practices Act claim is compulsory or permissive,

                                  14   “most, if not all of the district courts within the Ninth Circuit . . . have determined that such a

                                  15   counterclaim is permissive.” Marlin v. Chase Cardmember Servs., No. 1:09CV0192 AWI DLB,

                                  16   2009 WL 1405196, at * 3 (E.D. Cal. May 19, 2009); see, e.g., Robles v. Ally Bank, No.

                                  17   12CV01013 AJB MDD, 2013 WL 28773, at *2-6 (S.D. Cal. Jan. 2, 2013); Campos v. W. Dental

                                  18   Servs. Inc., 404 F. Supp. 2d 1164 (N.D. Cal. 2005); Randall v. Nelson & Kennard, No. CV-09-

                                  19   387-PHX-LOA, 2009 WL 2710141, at *4 (D. Ariz. Aug. 26, 2009); Avery v. First Resolution

                                  20   Mgmt. Corp., No. 06-1812 HA, 2007 WL 1560653, at *5-9 (D. Or. May 25, 2007), aff’d 568 F.3d

                                  21   1018 (9th Cir. 2009). The Eighth Circuit best stated the reasoning behind this in Peterson v.

                                  22   United Accounts, Inc., 638 F.2d 1134, 1137 (8th Cir. 1981):

                                  23                  While the debt claim and the FDCPA counterclaim raised here may,
                                                      in a technical sense, arise from the same loan transaction, the two
                                  24                  claims bear no logical relation to one another. Although there is some
                                                      overlap of issues raised in both cases as a result of the defenses raised
                                  25                  in the state action, the suit on the debt brought in state court is not
                                                      logically related to the federal action initiated to enforce federal
                                  26                  policy regulating the practices for the collection of such debts.
                                  27

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER DENYING MOTION TO DISMISS COUNTERCLAIM
                                                                         5
                                          Case 5:20-cv-02785-EJD Document 42 Filed 10/23/20 Page 6 of 10




                                   1   These FDCPA cases guide the analysis here, and the Court finds their position persuasive.

                                   2   Although one of the main elements of a FDCPA claim is the existence of an underlying debt, the

                                   3   Act was “designed to protect consumers who have been victimized by unscrupulous debt

                                   4   collectors,” regardless of whether the plaintiff actually has a valid outstanding debt. See Baker v.

                                   5   G. C. Servs. Corp., 677 F.2d 775, 777 (9th Cir. 1982). Thus, because the Court does not find

                                   6   Access’ counterclaim is compulsory, it is permissive.

                                   7          B.    Whether Supplemental Jurisdiction Exists over Access’ Permissive
                                                    Counterclaim
                                   8
                                              As Access’ counterclaim is permissive, the Court must determine whether supplemental
                                   9
                                       jurisdiction exists over the claim. Permissive counterclaims require an independent basis for
                                  10
                                       subject matter jurisdiction. Otsuka v. Polo Ralph Lauren Corp., No. C 07-02780 SI, 2008 WL
                                  11
                                       2037621, at *3 (N.D. Cal. May 12, 2008) (citing Iglesias v. Mut. Life Ins. Co. of New York, 156
                                  12
Northern District of California




                                       F.3d 237, 241 (1st Cir. 1998)). However, where there is no independent basis for jurisdiction, the
 United States District Court




                                  13
                                       Court may nevertheless exercise supplemental jurisdiction over the permissive counterclaims
                                  14
                                       under 28 U.S.C. § 1367. See Jones v. Ford Motor Credit Co., 358 F.3d 205, 212-13 (2d Cir.
                                  15
                                       2004). Thus, the Court must determine whether the counterclaim is “so related to claims in the
                                  16
                                       action . . . that they form part of the same case or controversy.” 28 U.S.C. § 1367(a).
                                  17
                                              Plaintiff argues that the Court lacks supplemental jurisdiction under § 1367(a) because
                                  18
                                       Plaintiff’s TCPA claim and Access’ breach of contract are not part of the same “case or
                                  19
                                       controversy.” Specifically, Plaintiff argues that the parties’ respective claims will rely on different
                                  20
                                       facts, involve different witnesses, and apply different law. Mot. at 7-8. (citing Castillo v. J.P.
                                  21
                                       Morgan Chase Bank, N.A., No. 19-cv-04905-HSG, 2020 WL 496072 (N.D. Cal. Jan. 30, 2020).
                                  22
                                       The Court disagrees with Plaintiff on this issue.
                                  23
                                              The Ninth Circuit has not definitively ruled on the question of whether supplemental
                                  24
                                       jurisdiction under § 1367 can cover permissive counterclaims. However, at least two circuits have
                                  25
                                       held that a federal court may exercise supplemental jurisdiction over certain permissive
                                  26
                                       counterclaims. The Seventh Circuit has held that § 1367’s “case or controversy” requirement
                                  27

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER DENYING MOTION TO DISMISS COUNTERCLAIM
                                                                         6
                                          Case 5:20-cv-02785-EJD Document 42 Filed 10/23/20 Page 7 of 10




                                   1   applies to both compulsory and permissive counterclaims. See Channell v. Citicorp Nat. Servs.,

                                   2   Inc., 89 F.3d 379, 385 (7th Cir. 1996) (“Now that Congress has codified the supplemental

                                   3   jurisdiction in § 1367(a), courts should use the language of the statute to define the extent of their

                                   4   powers.”). Several district courts within the Ninth Circuit have followed the Seventh Circuit’s

                                   5   holding in Channell. See Clear Connection Corp. v. Comcast Cable Commc’ns Mgmt., LLC, 149

                                   6   F. Supp. 3d 1188, 1207 n.8 (E.D. Cal. 2015); see, e.g., Sparrow, 385 F. Supp. 2d at 1070;

                                   7   Koumarian v. Chase Bank USA, N.A., No. C-08-4033 MMC, 2008 WL 5120053, at *3 (N.D. Cal.

                                   8   Dec. 3, 2008); Avery, 2007 WL 1560653, at *5-9; Campos, 404 F. Supp. 2d at 1168 (finding that

                                   9   permissive counterclaims may qualify for supplemental jurisdiction under § 1367 if the

                                  10   counterclaim forms part of the same case or controversy).

                                  11           Further the Second Circuit found that the scope of § 1367(a) is at least as broad as the pre-

                                  12   § 1367 “common nucleus of operative fact” test as delineated in United Mine Workers of Am. v.
Northern District of California
 United States District Court




                                  13   Gibbs, 383 U.S. 715, 725 (1966). See Jones, 358 F.3d at 212. Under this test, state and federal

                                  14   law claims must “derive from a common nucleus of operative fact” in order for the court to

                                  15   exercise supplemental jurisdiction over the state law claims. Gibbs, 383 U.S. at 725. Here,

                                  16   Access’ counterclaim, although not arising out of the same “transaction or occurrence” as

                                  17   Plaintiff’s TCPA claim, still derives from a “common nucleus of operative fact,” in that both

                                  18   parties’ claims are related to the same underlying debt owed by Plaintiff to Access. Access would

                                  19   not have called Plaintiff in the manner it allegedly did, which serves as the basis for Plaintiff’s

                                  20   RFDCPA and TCPA claims, if Plaintiff did not owe Access a debt. Access’ permissive

                                  21   counterclaim thus satisfies the Gibbs test, and the Court may therefore exercise supplemental

                                  22   jurisdiction over the counterclaim.

                                  23           As such, the Court is inclined to follow the majority of Ninth Circuit district courts cited

                                  24   above, and finds that supplemental jurisdiction exists over Access’ breach of contract

                                  25   counterclaim related to the debt underlying Plaintiff’s TCPA and RFDCPA claims. See Sparrow,

                                  26   385 F. Supp. 2d at 1070 (“[B]ecause [d]efendant’s counterclaims bear a logical and factual

                                  27   relationship to Plaintiff’s claims in that they are related to a single debt incurred by Plaintiff,

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER DENYING MOTION TO DISMISS COUNTERCLAIM
                                                                         7
                                          Case 5:20-cv-02785-EJD Document 42 Filed 10/23/20 Page 8 of 10




                                   1   supplemental jurisdiction exists over [d]efendant’s counterclaims under § 1367(a).”). Here, both

                                   2   Plaintiff’s and Access’ claims are related to the underlying automobile loan debt owed by Plaintiff

                                   3   to Access. These claims may be fairly classified as part of the same “case or controversy” and

                                   4   therefore, the Court may exercise supplemental jurisdiction over Access’ counterclaim pursuant to

                                   5   28 U.S.C. § 1367(a).

                                   6          C.    Exceptional Circumstances
                                   7          Even if supplemental jurisdiction exists, district courts may decline to exercise

                                   8   supplemental jurisdiction over a counterclaim or third-party claim if: (1) it raises a novel or

                                   9   complex issue of state law; (2) it substantially predominates over the claim(s) over which the court

                                  10   has original jurisdiction; (3) the court has dismissed all claims over which it has original

                                  11   jurisdiction; or (4) there are other compelling reasons for declining jurisdiction. 28 U.S.C. §

                                  12   1367(c). The Supreme Court has identified additional factors that district courts should consider
Northern District of California
 United States District Court




                                  13   when deciding whether to exercise supplemental jurisdiction, including “the circumstances of the

                                  14   particular case, the nature of the state law claims, the character of the governing state law, and the

                                  15   relationship between the state and federal claims.” Carnegie–Mellon Univ. v. Cohill, 484 U.S.

                                  16   343, 357 (1988).

                                  17          Plaintiff asserts this matter implicates subsection § 1367(c)(4). She argues that even if the

                                  18   Court has supplemental jurisdiction over Access’ counterclaims, the Court should decline to

                                  19   exercise such jurisdiction due to the “chilling impact such retaliatory counterclaims have on TCPA

                                  20   litigants.” Mot. at 9. Therefore, Plaintiff urges the Court decline to exercise its jurisdiction under

                                  21   § 1367(c)(4).

                                  22          Several district courts within the Ninth Circuit have agreed with Plaintiff on this issue. See

                                  23   Robles, 2013 WL 28773, at *5. These courts noted that the FDCPA’s primary purpose is to

                                  24   protect individuals from unfair debt collection practices, so “strong public policy reasons exist for

                                  25   declining to exercise jurisdiction” over debt collector defendants’ counterclaims. See Campos,

                                  26   404 F. Supp. 2d at 1170. These courts have also recognized that exercising supplemental

                                  27   jurisdiction over defendants’ debt collection counterclaims based on the underlying debt might

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER DENYING MOTION TO DISMISS COUNTERCLAIM
                                                                         8
                                          Case 5:20-cv-02785-EJD Document 42 Filed 10/23/20 Page 9 of 10




                                   1   have a “chilling effect” on plaintiffs “who otherwise might and should bring suits under the

                                   2   FDCPA.” Sparrow, 385 F. Supp. 2d at 1071 (“Given the remedial nature of the FDCPA ‘and the

                                   3   broad public policy which it serves, federal courts should be loath to become immersed in the debt

                                   4   collection suits of . . . the target of the very legislation under which’ a FDCPA plaintiff states a

                                   5   cause of action.”) (quoting Leatherwood v. Universal Bus. Serv. Co., 115 F.R.D. 48, 50

                                   6   (W.D.N.Y. 1987)). Although a plaintiff should not “expect a court to tolerate evasion of lawful

                                   7   debts,” the Seventh Circuit has held that “arguments under § 1367(c) are addressed to the district

                                   8   court’s discretion.” See Channell, 89 F.3d at 386-87.

                                   9          As such, the Court chooses to exercise its jurisdiction over Access’ counterclaim. While

                                  10   strong public policy reasons may exist for declining jurisdiction in FDCPA cases where a

                                  11   plaintiff’s potential recovery is relatively low, here Plaintiff has a federal TCPA claim in addition

                                  12   to her state-law RFDCPA claim. Plaintiff’s alleged damages for her TCPA claim alone are over $
Northern District of California
 United States District Court




                                  13   10,000. Compl. at 5. In contrast, Plaintiff owes Access $ 1,778 plus interest for her underlying

                                  14   automobile loan debt. Answer at 15. Given the relatively small amount of debt owed compared to

                                  15   the large amount sought by Plaintiff, the likelihood of Access’ counterclaims having a “chilling

                                  16   effect” on Plaintiff’s TCPA claim is much lower than in the FDCPA cases cited above.

                                  17          Additionally, district courts within the Ninth Circuit have found that hearing a defendant’s

                                  18   counterclaims under supplemental jurisdiction promotes judicial economy and efficiency. See

                                  19   Koumarian, 2008 WL 5120053, at *3 (“the exercise of supplemental jurisdiction in the instant

                                  20   action will promote the goals of judicial economy and efficiency, as all claims related to the

                                  21   alleged debt . . . will be resolved in a single action.”); see also Delgado v. Orchard Supply

                                  22   Hardware Corp., 826 F. Supp. 2d 1208, 1221 (E.D. Cal. 2011) (“[i]f this court forced plaintiff to

                                  23   pursue his state law claims in state court, the result would be two highly duplicative trials,

                                  24   constituting an unnecessary expenditure of plaintiff’s, defendant’s, and the two courts’

                                  25   resources.”). Here, the Court hearing Access’ breach of contract counterclaim under supplemental

                                  26   jurisdiction will permit this matter to move through the judicial system more efficiently, as all

                                  27   claims regarding the underlying debt will be adjudicated in a single action.

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER DENYING MOTION TO DISMISS COUNTERCLAIM
                                                                         9
                                         Case 5:20-cv-02785-EJD Document 42 Filed 10/23/20 Page 10 of 10




                                   1          Thus, the Court finds compelling reasons to exercise its supplemental jurisdiction over

                                   2   Access’ permissive counterclaim.

                                   3   IV.    CONCLUSION

                                   4          For the foregoing reasons, the motion to dismiss Access’ breach of contract counterclaim

                                   5   is DENIED.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 23, 2020

                                   9                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER DENYING MOTION TO DISMISS COUNTERCLAIM
                                                                        10
